Citation Nr: 0727062	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-43 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The veteran's claim for bilateral hearing loss was remanded 
by the Board in July 2006.  Prior to return of the veteran's 
claim to the Board, the RO granted the veteran service 
connection for right ear hearing loss.  Accordingly, only the 
veteran's claim for service connection for left ear hearing 
loss is still in appellate status before the Board.


FINDING OF FACT

The veteran has left ear hearing loss disability that was 
permanently aggravated by exposure to acoustic trauma in 
service.


CONCLUSION OF LAW

Left ear hearing loss was aggravated as a result of active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is usually required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  However, in light of 
the favorable determination contained herein, there is no 
reason to examine those obligations, since a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

History and Analysis

At his January 2006 hearing the veteran asserted that he has 
bilateral hearing loss due to exposure to the acoustic trauma 
of firing guns as part of his military police training.  He 
testified that he also had acoustic trauma when he had to run 
an obstacle course, and at the same time they fired machine 
guns over their heads.  The veteran further reported that one 
of the machine guns exploded and that he was unable to hear 
for four or five hours afterwards.  The veteran stated that 
he was not wearing hearing protection when exposed to 
acoustic trauma during service.  

The veteran's Form DD-214 confirms that he was a military 
policeman.

The veteran's July 1967 enlistment examination report 
indicates that the veteran had bilateral hearing loss as 
defined by VA on enlistment to service.  The veteran's 
undated separation examination reveals that the veteran's 
right ear hearing loss had increased in severity during 
service.  The measurements for the veteran's left ear hearing 
acuity were not properly recorded by the person who filled 
out the veteran's separation examination report.

On VA examination in April 2007 the veteran reported that he 
was exposed to gunfire, explosions, and artillery during 
service.  April 2007 audiometric testing revealed the veteran 
to have hearing loss in both ears.  The VA examiner stated 
that the veteran's right ear hearing loss was most likely due 
to noise exposure during the military.  The VA examiner noted 
that the questionable results recorded for the veteran's left 
ear on the separation examination report made any opinion 
concerning the left ear speculative.  The VA examiner then 
went on to say that there is no way to document natural 
progression of hearing loss and opined that the veteran did 
undergo a decrease in hearing acuity while on active duty, as 
likely as not due to his military noise exposure.

In this case the veteran had left ear hearing loss on entry 
to service and the veteran currently has left ear hearing 
loss of much greater severity.  The question that must be 
answered is whether or not the left ear hearing loss the 
veteran had on entry to service was aggravated by service.  
As noted by the April 2007 VA audiologist, the lack of valid 
results for the veteran's left ear on the separation 
examination report makes it difficult to provide an opinion 
as to the etiology of the veteran's left hearing loss.  
However, the VA has conceded that the veteran was exposed to 
acoustic trauma during service and that such acoustic trauma 
resulted in an increase in the veteran's right ear hearing 
loss during service.  Accordingly, it stands to reason that 
the veteran's left ear was also exposed to damaging acoustic 
trauma during service and that such exposure also aggravated 
the veteran's left ear hearing acuity.  Based on the above, 
the Board finds that the evidence supporting the veteran's 
claim for service connection for left ear hearing loss is at 
least in equipoise.  See Gilbert, supra.  Accordingly, 
service connection for left ear hearing loss is warranted.  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


